Citation Nr: 1828154	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-37 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued the 30-percent disability rating previously assigned for the Veteran's PTSD.  

The Veteran was granted service connection for PTSD and assigned a 30-percent rating in September 2012.  The Veteran's representative requested the RO to reconsider the Veteran's intial evaluation.  See November 2012 Third Party Correspondence.  The RO reajudicated the claim in the May 2013 rating decision, which is currently on appeal.  The Veteran filed his Notice of Disagreement in May 2014, and the RO issued a Statement of the Case in July 2014.  

In a September 2014 VA Form 9, in addition to filing a substantive appeal for the initial PTSD rating of 30 percent, the Veteran stated that he "was an alcoholic for over 30 years" due to PTSD and that he was involved in a "car accident that has left me permanently disabled."  The Court has also held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Here, TDIU is considered a part of the Veteran's claim for entitlement to an increased rating based on the Court's holding in Rice v. Shinseki.  22 Vet. App. 447, 453 (2009) (a TDIU request in which the disability is already service connected is not a separate claim for benefits, but rather is part of a claim for increased compensation); 38 C.F.R. § 3.400 (2016).  Given such, the Board has jurisdiction over this claim.  Under Rice, the Board has jurisdiction over the TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.





FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's service-connected PTSD does not render the Veteran unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a of 50 percent but no higher for PTSD have been met for the entire period on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for PTSD

The Veteran contends that his service-connected PTSD is more severe than accounted for in his current disability rating of 30 percent.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995); 38 C.F.R. § 4.1. 

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under the General Rating Formula, a 30-percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50-percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70-percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100-percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under Section 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that Section 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 117.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted.


Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV).  The amendments replace those references with references to the recently published Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  This claim is governed by the DSM-5.

Factual Background

The Veteran filed a claim for service connection for PTSD in June 2012.  See VA Form 21-526.  

VA treatment notes reflect the Veteran was initially assessed for a psychiatric condition in June 2012, when he reported disruptive dreams about Vietnam three to four nights a week.  See VA Mental Health Psychiatric Consult, in CAPRI received on September 12, 2012.  The Veteran reported flashbacks of combat experiences in Vietnam and endorsed that "he will wake up sweating and feeling fearful." Id.  The Veteran also reported increased anxiety and depression as well as avoidance, irritability and anger.  On mental status examination (MSE), the Veteran was alert and cooperative, denied homicidal or suicidal ideations, and displayed no delusions, hallucinations, or paranoia.  He was diagnosed with PTSD.  The following day the Veteran began treatment with a VA psychiatrist Dr. S.R.  He was prescribed Sertraline for his PTSD.  Id.  On follow up visit in July 2012, the Veteran reported that his irritability and frustration tolerance improved with the prescribed Sertraline. 

The Veteran stated in July 2012 that he had auditory and visual hallucinations as well as suicidal and homicidal ideations without any plans.  See VA Form 21-4138.   

The Veteran also began individual and group therapy at the VA Veteran Center in July 2012.  See VA Treatment record, received on August 2012.  

In August 2012, the Veteran was afforded a VA examination.  See Initial PTSD Disability Benefits Questionnaire (DBQ).  The Veteran reported stressor events included engaging in combat in during the Vietnam War such as experiencing mortar attacks and fire fights.  The Veteran stated he had nightmares and recurrent thoughts of his Vietnam experiences.  He endorsed feelings of increased arousal, irritability, and hypervigilance.  He also reported that he abused alcohol for 30 years until 2003 as a way to cope with his trauma.  Id.  On examination, the VA examiner noted the Veteran had symptoms of:  depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and/or mood, and difficulty establishing and maintaining effective work and social relationships.  Id.  The VA examiner found the Veteran met the criteria for PTSD.  The VA examiner determined the Veteran had "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  Id.  

In September 2012, the Veteran appeared neatly groomed, had good eye contact, pleasant affect, and denied homicidal or suicidal ideations.   See Mental Health Progress Note, in CAPRI received on September 12, 2012.

In an October 2012 letter, the Veteran's VA psychiatrist stated that the Veteran's anxiety and mood disturbances have "responded well . . . group psychotherapy."  See October 2012 Letter from Dr. S.R., VA Treatment record received in November 2012.  Dr. S.R. also noted the Veteran suffers from sleep disturbance and occupational and social impairment.  Id.  

The Veteran was provided a second VA examination to assess the severity of his PTSD in December 2012.  See Review PTSD DBQ.  The Veteran indicated he did not fully explain his symptoms at the prior VA examination and that he sought an increased rating due to on-going symptoms.  The Veteran explained that his alcohol use was due to PTSD which affected his functioning at work and that he had difficulty with Asians resulting from his experience in Vietnam.  Additionally, the Veteran reported memory and concentration problems and hypervigilance.  On examination, the VA examiner found that the Veteran had symptoms of:  anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty in adapting to stressful circumstances.  Id.  

The VA examiner diagnosed the Veteran with PTSD and alcohol dependence in remission.  Upon MSE the Veteran was well dressed, cooperative, pleasant, and oriented in three spheres.  He also displayed intact memory, good insight and judgment, and showed no sign of thought disturbance.  The VA examiner assessed the Veteran's functioning as "occupational and social impairment with occasional decrease in work efficiency."  Id.  In concluding remarks, the VA examiner noted that the "[V]eteran appears to continue to experience PTSD symptoms at the same or slightly reduced level as compared to his first examination.  

In the Veteran's Notice of Disagreement (NOD) filed in May 2014, the Veteran indicated that his symptoms more closely approximated the criteria for 50-percent disability rating.  See NOD.  Specifically, the Veteran stated that he had difficulty understanding complex commands, impaired abstract thinking, difficulty in establishing and maintaining relationships, disturbances in mood, and impaired short and long term memory.  Id.  Regarding his ability to establish and maintain relationships he that he had "no long-term friends outside of family" and was "not able to make new friends."  Id.  Concerning his disturbance of mood, the Veteran reported that he was "short fused" and "suffers irritability." 

The Veteran's VA psychiatric treatment record from May 2013 to December 2017  indicates the following.  In May 2013, the Veteran was pleasant, displayed good eye contact, and had excellent insight and judgment.  The Veteran also denied any homicidal or suicidal ideations.  See May 2013, VA Mental Health Progression Note in CAPRI, received on May 2013.  At the May 2014 visit, the Veteran presented with euthymic mood and displayed grossly intact cognitive functioning.  See May 2014, VA Mental Health Progression Note in CAPRI, received in July 2014.  During a September 2017 primary care visit, the Veteran's PTSD was noted as "doing well MOOD ok continues with Dr. [S.R.] in therapy continues at VET center doing well mood ok."  See September 2017 VA Primary Care Clinic Visit in CAPRI received on November 2017.  In a December 2017 visit with the VA psychiatrist, the Veteran continued to exhibit eurythmic affect, good eye contact, and no suicidal or homicidal ideations.  See December 2017 VA Mental Health Treatment Note, in CAPRI received on January 2018.  

Analysis 

The Board considered the Veteran's PTSD under the General Rating for Mental Disorders.  

Taking all factors into consideration any applying the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that for the entire appeal period, the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity. The above-cited evidence reflects that the Veteran's PTSD was primarily manifested by depressed mood; anxiety; suspiciousness; chronic sleep impairment; nightmares; concentration problems; mild memory loss; hypervigilance; difficulty adapting to stressful circumstances; and difficulty in establishing and maintaining effective work and social relationships.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment with reduced reliability and productivity. 

The VA examiners found the Veteran's PTSD is productive of occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which alone would be consistent with a 30-percent rating.  However, based on consideration of the entire evidence of record as outlined above, the Veteran has exhibited symptoms throughout the appeal period that, while not squarely within the symptomology consistent with a 50-percent rating, more nearly approximates a 50-percent rating.  See 38 C.F.R. §4.7.  

The Board notes that the Veteran did not exhibit all of the symptoms for a 50- percent rating.  The evidence of record did not demonstrate circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; impairment of short-and long-term memory (e.g., retention of only highly-learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  However, the record does demonstrate the enumerated 50-percent symptoms of disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that the functional impairment due to the above symptomatology more nearly approximates the criteria for a 50-percent rating for the entire appeal period.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).

A higher scheduler rating of 70 percent is not warranted because the Veteran's symptoms and overall impairment did not include those symptoms noted under this level of impairment or like symptoms that would exhibit the frequency, severity, and duration required of such a rating.  See Vasquez-Claudio, 713 F.3d 117.  Notably, the Veteran consistently had normal speech, he was also neatly dressed and groomed, and did not exhibit near-continuous panic or depression affecting ability to function independently, appropriately, and effectively.  The Board notes that the record reflects one instance of reported suicidal ideation, primarily in 2012 in a lay statement provided by the Veteran. Although this is a symptom contemplated by the by the 70 percent criteria, the Veteran consistently denied any plan or intent to harm himself, and he more often than not denied any suicidal thoughts or ideation.  Moreover, there is no evidence in his psychiatric treatment record of any suicide ideation or plan.  

The Veteran has not demonstrated any symptomatology of comparable severity to the listed symptoms considered by a 100- percent rating because he has denied any of the listed symptoms.  See Mauerhan, 16 Vet App. 442; Vasquez-Claudio, 713 F. 3d 116-117.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall level of social and occupational impairment due to his mental health condition more nearly approximates the level contemplated by a 100-percent rating.  For instance, none of the VA examiners found that the Veteran had abnormal speech and thought processes, whereas to be consistent with a 100-percent rating, it would require gross impairment in communication and thought processes.  Moreover, the Veteran denied persistent hallucinations and homicidal or suicidal ideations during his VA examinations and at his VA psychiatric appointments, whereas to be consistent with a 100-percent rating it would require persistent hallucinations and persistent danger of hurting one self and others.  

Moreover, the Veteran's symptoms have been consistent throughout the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (finding that at the time of an initial rating "separate ratings can be assigned for separate periods of time based on facts found", a practice known as "staged" rating).  Here, however, the evidence warrants a uniform 50-percent rating.

Finally, the Board has considered the Veteran's lay statements concerning the symptoms of the service-connected disability and his medical history.  The Veteran, as a lay person, is competent to describe observable symptoms because they come to him through his senses.  However, his statements are not competent evidence as to the level of severity of a psychiatric disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The VA examination findings and VA treatment notes are competent and credible evidence concerning the nature and extent of the Veteran's psychiatric disability.  The medical professionals examined the Veteran, and the VA examiners rendered pertinent opinions in conjunction with the evaluations.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords their opinions great probative value.  Thus, based on the current record the Board does not find a rating of 70 or 100 percent is warranted.  

TDIU

The Veteran contends that his service-connected PTSD renders him unemployable.  For the following reasons, the Board finds that the claim for a TDIU must be denied.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion regarding unemployability, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent; or (2) that the veteran is unable to secure and follow a substantially gainful occupation as a result of service-connected disability and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16 (a).  For the purpose of establishing one 60-percent rating, or one 40-percent rating in combination, disabilities affecting a single body system are considered as one disability.  Id. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  In sum, to warrant a TDIU, the evidence must show that the claimant is incapable of "performing the physical and mental acts required" to be employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, the Veteran is currently in receipt of service connection for PTSD (rated as 50-percent disabling).  His combined rating is 50 percent.  Consequently, he is not eligible for a TDIU on a schedular basis, and therefore the only question for the Board is whether TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.")

At the outset, the Board acknowledges that it may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure and follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director of Compensation Service to consider entitlement on an extraschedular basis.  Id.; 38 C.F.R. § 4.16 (b).

After carefully reviewing the evidence, the Board finds that the Veteran's service-connected PTSD has not rendered him unemployable at any point during the appeal period.

The Veteran submitted his original claim for compensation in June 2012.  During an August VA mental health consult, the Veteran reported that he stopped working in 2002 because the company he worked for went out of business.  See June 2012 VA Mental Health treatment note, in CAPRI received May 2013.  He further reported that "he does not have the desire to return to work" since he was involved in a car accident in 2003 and he began collecting disability.  In August 2012, a VA PTSD examination report indicates that his PTSD was productive of transient or mild symptoms with decreased work efficiency, with an inability to perform occupational tasks only during periods of significant stress. 

On review, none of the lay or medical evidence of record demonstrates that the Veteran has been unable to secure and follow a substantially gainful occupation as the result of service-connected PTSD at any time during the appeal period.  The Veteran has indeed been unemployed since 2002, and the Board acknowledges the Veteran's statements that his alcohol use, which he attributes to his service-connected PTSD interfered with his ability to work.  He is certainly competent to report these facts, as well as his symptoms, and the Board finds his statements credible, especially where VA examination reports of record are consistent with some occupational impairment due to PTSD.

However, the Board reiterates that mere unemployment is not enough to justify a referral under 38 C.F.R. § 4.16 (b).  In fact, retiring from a job does not represent uemployability.  See Bankhead v. Shulkin, 29 Vet. App. 10, 24 (2017).  Rather, the question is whether the Veteran's service-connected disorders render him incapable of "performing the physical and mental acts required" to be employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this regard, the record contains no evidence of psychosis, cognitive impairment, violent behavior, or other psychiatric symptoms that result in the Veteran being unable to secure and follow a substantially gainful occupation.  Notably, the Veteran has never alleged that he was fired due to his PTSD symptomatology, nor has he reported being denied work due to these symptoms.  Significantly, the VA examination reports of record reflect that his PTSD resulted in occupational impairment manifested by no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In sum, the evidence deemed most probative by the Board establishes that, while the Veteran's service-connected PTSD impacts his employability, such disabilities do not render him unemployable.  Therefore, referral for consideration of a TDIU on an extraschedular basis is not warranted.

As the preponderance of the evidence is against the claim discussed above, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. §§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is granted.  

Entitlement to a TDIU due to a service-connected disability is denied.  





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


